ALLOWABILITY NOTICE
Information Disclosure Statement (IDS)
The information disclosure statement submitted on January 5, 2022, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-6 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The present application is allowed in view of the Terminal Disclaimer (TD) filed on February 9, 2022.
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., a User Equipment (UE) in a mobile communication system comprising at least one processor and at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to store a first slice ID in the UE. 
	However, said prior art(s), either alone or combined, fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claim 1, particularly, receiving broadcast information from a Radio Access Network (RAN), wherein the RAN receives an Initial Context Setup Request message related to a second slice ID from a mobility management node and sends an Initial Context Setup Response message to the mobility management node upon successful allocation of resources, and determine whether or not an access attempt is allowed based on the broadcast information.
Claim(s) 2-6 are allowable by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., access control in a wireless communications network.
US 11089536 B2		US 11076344 B1		US 10798639 B2
US 10602429 B2		US 20180359688 A1	US 20180332632 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
February 11, 2022